Title: To George Washington from John Hancock, 21–22 June 1776
From: Hancock, John
To: Washington, George



Sir,
Philadelphia June 21t[–22] 1776.

The Congress having the greatest Reason to believe there has been very gross Misconduct in the Management of our Affairs in Canada, have come to a Resolution to have a general Enquiry made into the Behaviour of the Officers employed on that Expedition. The Honour of the United Colonies, and a Regard for the Public Good, call loudly for such an Enquiry to be set on Foot. I am therefore directed to request, after having made the Enquiry, agreeably to the enclosed Resolve, you will transmit the Result, together with the Proofs to Congress.
The opinion, that an Officer cannot be tried by a Court Martial after his Resignation, for Offences while he held a Commission—so dangerous to the Service—and particularly destructive in our Army, where the short Enlistment of the Troops

might furnish Temptation to Crimes from the Prospect of Impunity, has been this Day reprobated by Congress.
I have wrote to the Convention of New York on the Subject of the enclosed Resolve respecting another Regiment to be raised in that Colony. The Terms on which the Commissions are to be granted, are extremely well calculated to excite the officers to exert themselves to fill up their Companies.
I have likewise written to the respective Colonies, and have sent Copies of the enclosed Resolve recommending to them to provide Cloaths for the Troops of their Colonies. These, or such Articles of them as you shall want, the Congress have empowred you to draw for on the Assemblies & Conventions from Time to Time, as you shall judge necessary. I have represented to them that it is totally impossible the American Army should ever be on a respectable Footing, or that they should render such essential Services to their Country as we expect & desire, unless the United Colonies will, on their Part, take Care that they are well appointed & equipped with every Thing necessary for an Army.
Genl Wooster, it is the Order of Congress, should be permitted to return to his Family.
I have Deliver’d Mr Vissher his Commissn as Lieut. Coll in the Regimt Commanded by Coll Nicholson, & directed him to wait on you upon his Arrival at New York.
Apprehending that such of the Resolves of Congress as respect the Conduct of the Army are executed in consequence of orders issued by you, I have omitted Sending to Genl Schuyler such as respect him, concluding that the Directions would go from you, but if it will be any way a Relief to you, I will Continue to forward them. I have the honour to be with much Esteem, Sir Your most Obedt hum. sert

John Hancock Presidt


22d Your Letter of 20th this moment come to hand, shall be laid before Congress on Monday.

